Citation Nr: 1539607	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-36 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status post head trauma, with migraine headaches and dizziness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to January 1987, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appeal originates from a claim for an increased rating that was received by VA in December 2007.  Relevant procedural history is discussed in greater detail below.


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) and status post head trauma residuals, also characterized as residuals of a traumatic brain injury (TBI), are manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an increased rating for status post head trauma residuals are not met, as the relevant symptomatology is contemplated by the Veteran's 100 percent evaluation under the General Rating Formula for Mental Disorders.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, notice was sent to the Veteran in March 2008 which contained an explanation of how disability ratings are assigned.  In addition, the RO has informed the Veteran of all relevant readjudications, including the most recent rating decision and Supplemental Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).

Here, VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Service treatment records from the Veteran's second period of active service, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board.  Although service treatment records from the Veteran's initial period of active service (September 1986 to January 1987) appear to be missing, he has not identified these records as relevant, and his claim arises from a head injury he sustained in December 2003, more than 15 years after he was initially discharged from service.  Thus, the Board finds that a remand is not required in order to request service treatment records from the Veteran's initial period of active service.

Information in the record indicates that the Veteran is in receipt of Social Security Administration (SSA) benefits.  The Board acknowledges that records were not requested from SSA.  The Veteran, however, has not identified these records as relevant.  The Board finds that a remand for the purpose of requesting these documents is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

In addition, the Veteran has been afforded multiple VA medical examinations in connection with his claimed head trauma residuals, most recently in October 2014.  As evidenced by the examination reports, the examiners reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and an opinion regarding the nature, etiology, and severity of the Veteran's head trauma residuals.  The Board finds that these examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not asserted that there is any outstanding evidence relating to the issues on appeal.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends he is entitled to an evaluation in excess of 10 percent for status post head trauma residuals.  For the reasons discussed below, an increased evaluation is not warranted.

In general, disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The current level of disability, however, is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (199); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The contested disability rating at issue stems from a head injury the Veteran sustained in December 2003 when he fell out of a moving Humvee in Iraq.  Service treatment records show that he was unconscious for a brief period and was treated for abrasions on his left forehead and left eye.  Thereafter, an April 2005 VA examination revealed subjective symptoms of headaches and occasional nausea; a cranial nerve exam revealed normal findings, and a diagnosis of status post head trauma was provided.  Also in April 2005, the Veteran underwent a psychiatric evaluation, following which he was diagnosed PTSD.

In a July 2005 rating decision, the RO awarded service connection for "status post head trauma" based on residuals from the December 2003 injury, assigning a 10 percent rating under 38 C.F.R. § 4.124(a), Diagnostic Code 8045-9304.  (Under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. were rated under the Diagnostic Codes specifically dealing with such disabilities.  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304.)  In the July 2005 decision, the RO also awarded service connection for PTSD with major depressive disorder, assigning a 50 percent evaluation for this disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In October 2006, the Veteran filed a claim of entitlement to an evaluation in excess of 10 percent for status post head trauma, arguing that his residual symptoms of "brain trauma" had worsened.  Specifically, he claimed he was experiencing severe headaches, hand tremors, uncontrolled stuttering, and numbness on both sides of his face.  A VA examination was afforded in November 2006, which found that the Veteran's head trauma was manifested by essentially subjective symptoms such as headaches, dizziness, and nausea.  X-rays were objectively negative, and there were no clinical findings indicating objective residuals of brain trauma.

In February 2007, the RO continued the 10 percent evaluation for status post head trauma, but increased the PTSD evaluation to 70 percent, effective July 7, 2006.  The Veteran appealed only the evaluation for PTSD.  In July 2007, the RO increased the PTSD evaluation to 100 percent, effective February 10, 2007, finding, in sum, that the Veteran's PTSD was productive of total occupational and social impairment.

In December 2007, the Veteran filed the instant claim requesting an evaluation in excess of 10 percent for status post head trauma.  In support of his claim, he submitted a statement indicating that he sustained a second head injury in June 2007 when he was struck by a moving car; however, he did not specify whether the complained-of symptoms were due to the June 2007 injury or the prior, December 2003 head injury, for which he was service-connected.  The RO continued the 10 percent evaluation in its June 2008 rating decision, and the Veteran perfected an appeal.

In a January 2015 rating decision, the RO combined the Veteran's evaluation for status post head trauma residuals with his total schedular rating for PTSD-related symptoms, effectively "closing out" the Veteran's evaluation for status post head trauma.  As noted above, the Veteran has been in receipt of a 100 percent rating for the entire appeal period-i.e., from December 2007 to the present.

Upon review, the Board first finds that the January 2015 rating decision had the effect of reclassifying the Veteran's status post head trauma residuals, such that these symptoms are now encompassed under his 100 percent rating for PTSD.  See also Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (holding that the switching of Diagnostic Codes based on a change in determination of the situs of a disability is permissible and does not constitute the severing of service connection).  The rating decision essentially combined the Veteran's psychiatric and service-connected TBI residuals under an umbrella rating labeled "Posttraumatic Stress Disorder With Major Depressive Disorder And Status Post Traumatic Brain Injury," reflecting a determination that the listed disorders were collectively productive of total occupational and social impairment.  Moreover, because the "symptoms of each condition overlap and cannot be delineated by the examiner," the service-connected TBI residuals would be considered as part and parcel of his 100 percent rating under the General Rating Formula for Mental Disorders.

The Board notes that the January 2015 rating decision code sheet indicates that, prior to October 10, 2014, the Veteran was in receipt of a 100 percent evaluation for "Posttraumatic Stress Disorder With Major Depressive Disorder."  Although this designation does not explicitly address TBI residuals, in light of the RO's reclassification discussed above, we find that the overarching 100 percent evaluation for PTSD, effective from February 2007, encompasses the Veteran's head trauma residuals for the entirety of the appeal period.  As such, an increased rating is not warranted, as the Veteran is in receipt of the maximum schedular rating.

The Veteran also claims that he is entitled to separate evaluations for distinct symptoms resulting from his in-service TBI.  With regard to this contention, the Board notes that during the pendency of the appeal, VA amended the criteria for rating residuals of TBIs, or more specifically, neurological and convulsive disorders.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  The revised criteria applies to all applications for benefits received by VA on or after October 23, 2008; however, a Veteran whose residuals of TBI were rated under the prior version of 38 C.F.R. § 4.124(a), Diagnostic Code 8045, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or whether VA receives additional evidence.  In this case, the Veteran submitted written correspondence in April 2009-while still in receipt of a separate rating under Diagnostic Code 8045-9304-requesting consideration under the revised criteria.  In his August 2010 substantive appeal, he averred that his TBI residuals included facial nerve paralysis, seizures, tremors, and speech impediment.

Under the revised Diagnostic Code 8045, while cognitive and emotional/behavioral symptoms may be rated under the General Rating Formula for Mental Disorders, VA must evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  The Diagnostic Code notes that the preceding list of types of physical dysfunction does not encompass all possible TBI residuals, and that residuals not listed that are reported on examination should be evaluated under the appropriate Diagnostic Code.  38 C.F.R. § 4.124(a), Diagnostic Code 8045.

Initially, the Board notes that the Veteran is already in receipt of service connection for bilateral hearing loss and bilateral tinnitus.  Furthermore, we acknowledge that the Veteran is competent to report symptoms that are within his powers of observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He is also competent to report what he has been told by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has considered the October 2014 VA examination findings (and subsequent December 2014 addendum opinion) which essentially confirm that the Veteran has migraine headaches, dizziness, facial numbness, tremors, epileptic seizures with associated bowel and bladder dysfunction, vision problems, and speech impairment.  However, we find that these symptoms do not warrant separate evaluations, because the weight of the evidence is against a finding that they are related to service.  In this regard, the VA examiner clarified that the Veteran's TBI residuals were due to the June 2007 head injury, not the December 2003 injury.  In support of this conclusion, the examiner reasoned that although the Veteran reported subjective symptoms such as headaches and dizziness following the December 2003 TBI, more severe symptoms were observed only after the June 2007 injury.  In addition, the examiner surmised that the medical evidence prior to the June 2007 injury reflected symptoms more likely attributable to PTSD, as opposed to head trauma.  The examiner particularly noted the "lack of noticeable cognitive difficulties immediately following the [December 2003] head injury," as well as the worsening of symptoms after returning from Iraq, which "indicate[d] that [the Veteran's] neuropsychiatric complaints are related to PTSD and depression rather than neurocognitive sequelae of mild head injury."  As this opinion from a medical professional was based on a thorough and accurate review of the evidence, including the Veteran's lay statements, the Board finds it to be the most probative evidence on this issue.  Thus, separate evaluations for TBI residuals are not warranted, as the evidence shows no nexus between these symptoms and the Veteran's service.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director, Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD symptoms and TBI residuals.  The evidence shows that his TBI residuals are, when considered with his PTSD, productive of total social and occupational impairment, consistent with a 100 percent evaluation.  These symptoms are fully contemplated by Diagnostic Code 9411, discussed above.  See 38 C.F.R. § 4.130.  To the extent the Veteran alleges his TBI residuals warrant separate disability ratings, these symptoms stem from a nonservice-connected head injury, and thus service connection is not warranted.  Moreover, the Veteran is encouraged to file claims for any additional disabilities, diseases, or injuries he contends are related to service.  Accordingly, the Board finds that the schedular ratings currently assigned adequately describe the Veteran's disability level and symptomatology for the period under consideration.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disabilities in an exceptional circumstance where the evaluation of the individual disabilities fails to capture all the service-connected disabilities experienced.  Here, in addition to his PTSD with major depressive disorder and status post-TBI, the Veteran is in receipt of service connection for cervical strain (10 percent disabling); tinnitus (10 percent disabling); right upper extremity neurological deficit (10 percent disabling); bilateral hearing loss (noncompensable); left eyebrow scar (noncompensable); and left knee scar (noncompensable).  His combined rating is 100 percent, consistent with total impairment.

The Board further notes that the Veteran has a history of being hospitalized for depression and anger outbursts, including homicidal and suicidal ideation.  However, the record shows no recent hospitalizations due to his other service-connected disabilities, and in any event he has not demonstrated necessitated frequent hospitalizations so as to justify an extraschedular rating under Johnson.  In short, the Board finds that his current 100 percent evaluation, reflecting total occupational and social impairment, is consistent with the frequency of hospitalizations demonstrated in this case.  Moreover, although the Veteran is currently unemployed and has reported missing significant work over the years due to service-connected disabilities, this aspect of his overall functional impairment is reflected by his current evaluation, as a 100 percent disability rating is consistent with unemployability.  Marked interference with employment above that already accounted for by the currently assigned 100 percent disability rating has not been shown.


ORDER

An increased (or separate) evaluation for status post head trauma is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


